Case 1:19-cv-05523-SDG Document 82 Filed 03/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

vs.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 25th day of February, 2021 at 4:18 pm to be served on
HMSHost Corporation c/o Corporation Service Company, Registered Agent, 40 Technology Pkwy
South, Suite 300, Norcross, GA 30092.

|, Christopher Todd Horton, being duly sworn, depose and say that on the 26th day of February, 2021 at
12:55 pm, I:

served HMSHost Corporation c/o Corporation Service Company, Registered Agent by delivering a
true copy of the Subpoena to Produce Documents, Information, Or Objects Or To Permit Inspection
of Premises in a Civil Action with Exhibit A to: Corporation Service Company as Registered Agent,
BY LEAVING THE SAME WITH Alisha Smith as Authorized to Accept at the address of: 40
Technology Parkway South, Suite 300, Norcross, GA 30092.

Marital Status: Based upon inquiry of party served, Defendant is married.
Case 1:19-cv-05523-SDG Document 82 Filed 03/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

FICIAL SEAL

ame S Thomas J Diggins
ei 4 NOTARY PUBLIC-GEORGIA

 

 

 

 

1. Christo Horton
Subscribed and Sworn to before me on the _ 48+ Ss Server
day of March ,202\__ by the affiant
who is personally Known to me. Ancillary Legal Corporation
2900 Chamblee Tucker Road
TL Mga ~ Building 13
NOTARY PUBLIC 77 Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021002242
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t
